                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


SOCIETE D’AMENAGEMENT ET DE
GESTION DE L’ABRI NAUTIQUE,

                        Plaintiff,

        v.                                                      Case No. 16-C-785

MARINE TRAVELIFT, INC.,

                        Defendant.


                                     ORDER FOR JUDGMENT


        On May 30, 2018, the Court granted Plaintiff Societe D’Amenagement et de Gestion De

L’Abri Nautique’s (Sagan) motion for summary judgment against Defendant Marine Travelift, Inc.

(MTI), which sought to recognize the validity of a French judgment rendered by the Versailles Court

of Appeals that Sagan obtained against MTI. Because the Court recognizes the French judgment

as valid and enforceable, the relief prescribed in that judgment needs to be incorporated into the final

judgment entered in this case. Accordingly, the Court hereby orders that Sagan is entitled to the

following relief from MTI:

        1. Award Pursuant to the French Judgment: Sagan is entitled to the following relief as

prescribed in the French judgment:

                a. 58,665.00€: The principal damages that Sagan sustained in connection with its

purchase of MTI’s defective boat hoist, see ECF No. 24-4 at 10;

                b. 4,000.00€: Prevailing party statutory costs awarded pursuant to Article 700 of

the French Code of Civil Procedure, see ECF No. 24-4 at 10;
               c. 7,326.83€: Prevailing party legal costs awarded pursuant to Article 699 of the

French Code of Civil Procedure, see ECF No. 24-4 at 11; ECF No. 25-6; and

               d. 34,846.56€: Interest awarded to Sagan pursuant to Article 1154 of the French

Civil Code.

               Total: 104,838.39€. This judgment shall be payable in Euros, which can be
               converted to U.S. dollars at the appropriate exchange rate in effect as of the
               date of payment.

       2. Post-Judgment Interest Pursuant to 28 U.S.C. § 1961: Beginning August 1, 2018,

Sagan is further entitled to post-judgment interest at the rate of 2.42% per annum, which is the

weekly average rate on 1-year constant maturity Treasury yields in effect as of July 27, 2018.

       3. Taxable Costs Pursuant to Fed. R. Civ. P. 54(b): Sagan is also entitled to receive its

allowable taxable costs, which shall be filed within fourteen days from the entry of this judgment in

accordance with Rule 54 of the Federal Rules of Civil Procedure.

       The Clerk is directed to enter Judgment accordingly.

       SO ORDERED this 3rd day of October, 2018.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                 2
